Case 1-19-40820-cec Doc 21 Filed 03/07/19 Entered 03/07/19 14:33:03

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

Eastern District Of New York

In re

PARK MONROE HOUSING DEVELOPMENT Case No. 19-40820 (CEC)
FUND CORPORATION,

Debtor Chapter 11

Go

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept......... 0. ccc cee cece ene eee $26,717.00
Prior to the filing of this statement I have received. ........ 0... ccc ee ee $26,717.00
Balance Due 0... een e nea’ $0.00

The source of the compensation paid to me was:

CJ Debtor [X] other (specify): Northeast Brooklyn Housing Development Corporation, sole member of the Debtor

The source of compensation to be paid to me is:
C] Debtor L Other (specify)

I have not agreed to share the above-disclosed compensation with any other person unless they are
members and associates of my law firm.

LJ ] have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;
Case 1-19-40820-cec Doc 21 Filed 03/07/19 Entered 03/07/19 14:33:03

B2030 (Form 2030) (12/15)
d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e. Representation of the debtor regarding real estate issues, transactions and litigation as they may
appear in this Chapter 11 case.

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

Manrckt~ 1, 2014 Cr —_

Date Signature of Attorney

Arde beled Pr.

Name of law firm

 

 

 

 
